OPINION OF THE COURT
Pigott, J.
The issue on this appeal is whether CPL 430.10 precludes the Appellate Division from remitting a case for resentencing after concluding that the trial court imposed unlawful consecutive sentences on two of the counts. We conclude that it does not.
In the present case involving a particularly vicious attack, defendant was convicted of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]), assault in the first degree (Penal Law § 120.10 [1]), two counts of robbery in the first degree (Penal Law § 160.15 [1], [4]) and robbery in the second degree (Penal Law § 160.10 [1]). The trial court, noting defendant’s prior history of violence, imposed an aggregate sentence of 40 years, but, in the process of doing so, unlawfully imposed consecutive sentences on the counts of attempted second-degree murder (determinate term of 25 years) and first-degree assault (determinate term of 15 years). The trial court imposed concurrent sentences on the robbery counts.
On appeal, the People conceded the illegality of the consecutive sentences. The Appellate Division modified the judgment *670by directing that the attempted murder and assault convictions run concurrently and remanded the matter to the trial court for resentencing (79 AD3d 644 [1st Dept 2010]). In so doing, the Appellate Division observed that “the People seek resentencing only to realign which sentences are to run consecutively, not to disturb any of the individual sentences” (id. at 646), the intent presumably being to give the trial court the opportunity, should it elect to do so, to make certain of the remaining counts run consecutively to the required concurrent sentences.
Defendant argues before this Court that the Appellate Division’s remand order violates the dictates of CPL 430.10. That provision states that, “[e]xcept as otherwise specifically authorized by law, when the court has imposed a sentence of imprisonment and such sentence is in accordance with law, such sentence may not be changed, suspended or interrupted once the term or period of the sentence has commenced” (emphasis supplied). According to defendant, once the Appellate Division concluded that the imposition of the consecutive counts was illegal, its only authority was to make the two counts concurrent; it had no authority to remand the matter to the trial court.
While it is premature for us to take a position on whether the trial court may sentence defendant other than to make all sentences run concurrently, it is clear that CPL 430.10 does not preclude the Appellate Division remitting for resentence. That section, derived from prior amendments to former Code of Criminal Procedure § 470-a and former Penal Law § 2188 prohibiting trial courts from changing a lawfully-imposed sentence once the term had commenced, does not prohibit sentences from being either changed or modified as the result of a postjudgment motion or the appellate process (see Preiser, Practice Commentaries, McKinney’s Cons Laws of NY, Book 11 A, CPL 430.10 [referencing CPL 470.20]).
CPL 430.10’s language “[e]xcept as otherwise specifically authorized by law” limits its reach, particularly in light of the broad authority CPL 470.20 grants intermediate appellate courts to take corrective action upon a modification of a sentence. CPL 470.20 states, in pertinent part, that
“[u]pon reversing or modifying a judgment, sentence or order of a criminal court, an intermediate appellate court must take or direct such corrective action as is necessary and appropriate both to rectify any injustice to the appellant resulting from the error or *671defect which is the subject of reversal or modification and to protect the rights of the respondent. The particular corrective action to be taken or directed is governed in part by the following rules” (CPL 470.20 [emphasis supplied]).
CPL 470.20, in a proper case, authorizes the appellate court to “either reduce the total sentence ... or remit the case to the criminal court for re-sentence” (CPL 470.20 [3] [modification of judgment after trial on the ground of legal insufficiency]), or to “remit the case to the criminal court with a direction that the [criminal court] sentence the defendant accordingly” (CPL 470.20 [4] [upon modification of judgment reducing a conviction to one for a lesser included offense]). Indeed, in People v LaSalle (95 NY2d 827, 829 [2000]), we concluded that under its authority found in CPL 470.20, an intermediate appellate court may, “upon reversing or modifying a sentence, either . . . remit to the trial court for resentencing or . . . substitute its own legal sentence for the illegally imposed sentence.” This discretion lies with the appellate court.
Defendant misreads People v Yannicelli (40 NY2d 598 [1976]) as holding that CPL 430.10 limits the power of appellate courts. We held in Yannicelli that the sentencing court’s imposition, on remand, of an additional term of imprisonment was not “consistent with our prior determination,” in which we had affirmed an Appellate Division order remanding the case (id. at 599). We concluded that the previous remand had authorized resentencing only to correct the defect we had found in the earlier sentence. The sentencing court, in going beyond that authorization, had done what it was prohibited from doing by CPL 430.10—changing a lawful sentence after the term of the sentence had commenced. Yannicelli did not hold that section 430.10 would bar an appellate court from directing resentencing on all counts where the sentence on fewer than all of the counts was flawed.
The Appellate Division, having found that the trial court imposed an illegal sentence, possessed the authority to remit the matter to the trial court for resentencing. By choosing to remit this matter to Supreme Court, the Appellate Division left the determination of the proper resentence to the discretion of Supreme Court.
The dissent misconstrues our holding as going beyond the narrow issue of whether CPL 410.30 precludes the Appellate Division from remitting a case for resentencing in these circumstances *672(dissenting op at 672, 673). Since Supreme Court has not yet acted, it would be premature for us to address whether Penal Law § 70.25 (2) permits any of the remaining counts to run consecutively to the counts for which the Appellate Division determined that concurrent sentencing was required. If it is inclined to impose consecutive sentences, Supreme Court must resolve that issue and resentence defendant in the manner it deems appropriate at which juncture the legality of the actual sentence imposed will be ripe for judicial review.
We have considered defendant’s remaining claim of ineffective assistance of counsel and conclude that it is without merit because, viewing the record as a whole, defendant received meaningful representation (see People v Baldi, 54 NY2d 137 [1981]).
Accordingly, the order of the Appellate Division should be affirmed.